UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 24, 2012 Douglas Emmett, Inc. (Exact Name of Registrant as Specified in Charter) Maryland 001-33106 20-3073047 (State or Other Jurisdiction of Incorporation) Commission File Number (IRS Employer Identification No.) 808 Wilshire Boulevard, Suite 200 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(310) 255-7700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The voting results for the matters submitted to a vote of our stockholders at our Annual Meeting of Stockholders held on May 24, 2012, which were described in detail in our proxy statement filed with the Securities and Exchange Commission on April 24, 2012, are as follows: 1. Election of directors: For Withheld Dan A. Emmett Jordan L. Kaplan Kenneth M. Panzer Christopher H. Anderson Leslie E. Bider David T. Feinberg Thomas E. O'Hern Andrea L. Rich William E. Simon, Jr. 2. Non-binding advisory vote approving 2011 executive compensation: For Against Abstain 3. Ratification of the appointment of Ernst & Young LLP as our independent registered public accounting firm for 2012: For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Douglas Emmett, Inc. Dated: May 24, 2012 By: /s/ THEODORE GUTH Theodore Guth Chief Financial Officer and Secretary
